Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (USPGPub 2010/0048759) in view of R1 ("Specialty Base Fluids and Greases", Santolubes, 2018, p. 1).
Regarding claims 1-5 and 8-9, Smith teaches wherein it is known to apply a polymeric coating to the surface of a stainless [0013] medical cutting device in order to lubricate the devices [0002]. Smith fails to teach wherein the lubricant has the chemical properties claimed.  However, R1 teaches that it is known to lubricate medical equipment and food related equipment with lubricants such as OS-105, which are shown to be non-toxic and highly resistance to heat, radiation and chemical attack and suitable for use with most metals a plastics (See OS-105 section), wherein the lubricant is chemically identical to one cited in the current specification. Further those of ordinary skill in the art would readily recognize the benefit of such a lubricant allowing for other common sterilization techniques as well including radiation sterilization techniques.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the OS-105 or other lubricant listed in R1 in the invention of Smith both as an application of a known lubricant to a known surgical cutting device ready for improvement and that would yield predictable results and for the purposes of gaining the chemical and physical qualities of the lubricant of R1 as described above in the invention of Smith. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 7, the lubricant of R1 is specifically cited as being resistant to ionizing radiation.
Regarding claim 10, the use of the lubricant of R1 as described would result in lubricant on the device in the sterile state after use.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (USPGPub 2010/0048759) and R1 ("Specialty Base Fluids and Greases", Santolubes, 2018, p. 1) as applied to claims 1-5 and 7-10  above, and further in view of Spain et al. (USPGPub 2009/0198343).
Regarding claim 6, the teachings of Smith in view of R1 are as shown above. Smith in view of R1 fails to teach wherein the surgical cutters are made from one of the alloys listed.  However, Spain teaches that it is known to make medical tools (abstract) from materials such as stainless [0013] and M2 steel [0027][0049].   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the M2 steel of Spain in the surgical tool of Smith in view of R1 as a simple substitution of one surgical tool metal for another to obtain a predictably functional product. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Response to Arguments
	With regards to the applicants’ arguments related to the use of OS-105 in the invention of Smith, the examiner does acknowledge that it is generally understood that the OS-105 of the prior art is water insoluble and that Smith does state that his product is water soluble.  Although this may be true, the reasoning for choosing a water soluble lubricating solution in the prior art is important in this particular instance.  It is the positon of the examiner that the OS-105 recited would have the desirable quality of water soluble composition of Smith with added benefits as already described making it an excellent alternative to the water based lubricant of Smith, ready to improve upon the invention of Smith.
	The Smith disclosure provides multiple concerns of Smith and a singular solution to these concerns, said solution being his water based lubricant composition.  While Smith uses the word “oil” as a general term, Smith further clarifies that two types of oils have been used in the past: vegetable oil and mineral oil (and emulsions thereof) [0002] and goes one to state that “the oils in some lubricants may prevent or inhibit proper steam sterilization due to reduced wetting caused by residual oil 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717